NUMBER 13-22-00316-CV

                               COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI – EDINBURG

                        IN THE INTEREST OF K.R., A CHILD


                  On appeal from the County Court at Law No. 5
                          of Nueces County, Texas.


                                          ORDER
                 Before Justices Benavides, Hinojosa, and Silva
                               Order Per Curiam
         This is an appeal of a final order in a parental termination and child protection case.

Appellant B.F. has filed a first motion for extension of time to file a brief. Appellant’s brief

was due on August 15, 2022. Appellant has requested a twenty-day extension to file a

brief.

         Appeals in parental termination and child protection cases are governed by the

rules of appellate procedure for accelerated appeals but include additional expedited
deadlines and procedures. See TEX. R. APP. P. 28.4; TEX. R. JUD. ADMIN. 6.2(a). The

intermediate appellate courts are directed to ensure “as far as reasonably possible” that

these appeals are brought to final disposition within 180 days of the date the notice of

appeal is filed. See TEX. R. JUD. ADMIN. 6.2(a). Given the nature of these cases and the

shortened appellate deadlines, it is the policy of this Court to limit extensions of time to

file a brief in such cases to one ten-day extension of time absent truly extraordinary

circumstances. See TEX. R. APP. P. 38.6(d).

       This Court, having fully examined and considered appellant’s motion is of the

opinion that, in the interest of justice, appellant’s first motion for extension of time to file a

brief should be granted in part and denied in part by order. The Court, however, requires

strict adherence to the briefing rules in appeals of parental termination and child

protection cases, such as this appeal, and looks with disfavor upon the delay caused by

such extension requests. See TEX. R. APP. P. 38.6; see also id. at R. 28.4.

       We grant in part and deny in part appellant’s first motion for extension of time

insofar as the Court will extend appellant’s deadline to file the brief for ten (10) days. We

ORDER appellant’s brief to be filed on or before Thursday, August 25, 2022. Further

motions for extension of time will not be favorably entertained by this Court, absent

extraordinary circumstances.

                                                                           PER CURIAM



Delivered and filed on the
19th day of August, 2022.



                                                2